Citation Nr: 1452066	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a lower back disability, to include as secondary to a service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to March 1971.  

This case is before the Board of Veteran's Appeal on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.   

In July 2011 the Board remanded the appeal to obtain a VA examination and opinion of the Veteran's lower back.  The Board again remanded the appeal in May 2014 to obtain any relevant Social Security Administration (SSA) records and private treatment records.  


FINDING OF FACT

The Veteran did not have a manifestation of a disease, injury, or residuals of an injury of his lower back during his active service, arthritis of the lower back did not manifest to a compensable degree within one year of separation from active service, and his current low back disability is not related to any current service-connected disabilities.

CONCLUSION OF LAW

The criteria for service connection for a lower back disability have not all been met. 38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in June 2007 and August 2011.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in September 2011.  That opinion described the Veteran's low back disability, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board further finds that there has been substantial compliance with the directives from the Board's July 2011 and May 2014 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  As instructed by the July 2011 Board remand, the RO arranged for the Veteran to undergo a VA examination regarding his claim for service connection for a low back disability.  Additionally, pursuant to the May 2014 Board remand, the Appeals Management Center (AMC) attempted to obtain the Veteran's complete Social Security Administration (SSA) records.  AMC submitted a request in May 2014, and SSA notified the AMC that same month that the Veteran's records had been destroyed.  The AMC determined that the records did not exist, and the Veteran was notified of the unavailability of these records in a June 2014 letter.  The letter listed all actions taken in the effort to obtain the Veteran's SSA records, and informed the Veteran to submit all available records he had in his possession.  Additionally, in a June 2014 response to the RO's letter, the Veteran acknowledged that the SSA records and the Speare Hospital records were unavailable and submitted the only copies he had pertaining to these records. Accordingly, the requirements of the remands were ultimately accomplished and their instructions were substantially complied with.  Id.  The June 2014 letter also satisfied the requirements of 38 C.F.R. § 3.159(e).  

II. Service Connection for a Lower Back Disability

The Veteran stated in his June 2007 claim that he was entitled to service connection for intervertebral disc syndrome, later stating in a September 2011 VA examination that intervertebral disc syndrome in the lower back had onset as a result of intervertebral disc syndrome in his cervical spine.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for a low back disability is not warranted and the appeal as to this issue must be denied.  

First, the Veteran currently has a disability of the lower back.  A private treatment record from December 2002 details x-rays taken of the Veteran's lumbar spine, revealing mild to moderate degenerative disc disease with disc space narrowing and marginal osteophyte formation throughout the lumbar spine.  There was a mild concave left lumbar scoliosis or tilt.  Also, there was degenerative joint disease with sclerosis and narrowing at the L5-S1 discs.  The Veteran was diagnosed with diffuse degenerative disc disease and degenerative joint disease of the L5-S1.  This diagnosis was affirmed in a September 2011 VA examination.  The Board therefore concludes that the Veteran has clearly shown that existence of a present disability of the lower back, satisfying the first element of service connection.  

However, the Board is not aware of any evidence from the Veteran's service treatment records (STRs) that document a low back injury or disease.  There are records of several conditions ranging over the term of the Veteran's service, specifically, a lengthy history of cervical spine pain.  Additionally, reports of medical examination dated September 1958, May 1964, and February 1969 document normal clinical evaluations of the Veteran's spine.  Evidence found in the Veteran's STRs cannot support a grant of service connection for a low back disability because they document no treatment or mention of a low back condition during service.  

Additionally, the Veteran himself has stated that his lower back condition had onset well after separation from service.  In a September 2011 VA examination, he informed the examiner that his low back pain did not begin until approximately ten years after leaving military service.  Accordingly, the Board finds that the in-service element for direct service connection is not met, and entitlement to service connection on a direct basis is therefore denied.  

In September 2011, VA afforded the Veteran an examination of his thoracolumbar spine, in which the examiner opined that the Veteran's current lower back disability was less likely than not incurred in or caused by service.  The examiner noted the lack of evidence of a low back disability during service or within one year of separation from service in the Veteran's claims file.  Finally, the examiner concluded that the Veteran's cervical spine disability would not account for or give cause to any low back condition.  For his reasoning he stated that "unlike rheumatoid arthritis or ankylosing spondylitis, degenerative spinal changes are not due to a generalized inflammatory or other generalized process, but rather due to localized injury or chronic wear and tear and aging."  Concluding, the examiner argued that there was no scientific, pathophysiologic rationale or explanation to support the Veteran's contention that his lumbar disc disease is part of the same disc degenerative process in the Veteran's cervical spine.  The examiner concluded that there was no objective evidence of intervertebral disc syndrome due to the lack of "lumbar radiculopathy or other neurologic involvement."   

Through a series of correspondences, the Veteran disputed the findings and conclusions of the VA examination and opinion from September 2011.  The Veteran's opinions have been carefully considered by the Board.  However, the Board finds that the Veteran's opinions are not competent evidence.  This is because the question of whether his low back disability was due to his cervical disability or whether his low back disability had onset as a result of service, or whether VA gave proper tests and diagnoses, are questions not within the realm of knowledge of a layperson and the Veteran has not shown that he has expertise in medicine.   

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Central to the Veteran's argument is the contention that if VA had tested the Veteran for intervertebral disc disease, it would have been discovered.  In a July 2012 statement, the Veteran noted that he was first diagnosed with muscle spasm, arthritis, and then finally degenerative joint disease, but that he had suffered from intervertebral disc syndrome since service.  In a contemporaneous correspondence, the Veteran stated that "DJD [degenerative joint disease] is a blanket diagnosis and covers all joint problems" and that there is "a fine line difference between that and [intervertebral disc disease]."  

Regarding those arguments, the Board first notes that the VA examiner specifically found that the Veteran did not suffer from intervertebral disc syndrome in the lower back in the September 2011 VA examination.   Second, these statements purport to offer a current diagnosis of a medically complex disability.  The Veteran is competent to report that which he has observed with his own senses, essentially, back pain.  However, distinguishing the diagnoses of intervertebral disc syndrome and degenerative joint disease is a medically complex determination, it requires clinical testing, interpretation of x-rays and/or MRI reports, and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Therefore, the Board finds that the statements by the Veteran that allege he has intervertebral disc syndrome are not competent.  Even if the Veteran's statements were competent, the Board has already conceded that the Veteran has met the first element of service connection, that he has a current low back disability.  These statements do not attempt to establish a nexus to service or to establish the existence of an in-service injury or disease of the lower back.  

As noted, in his September 2011 VA examination, the Veteran alleged that his lower back disability onset as a result of his cervical disability, and that "lumbar disc degeneration is part of the same generalized process that began in his neck and spread to the lower back."  As with diagnosing a back disability, attributing a lumbar spine disability to a cervical spine disability involves a complex medical analysis that cannot be made solely by observation and observable symptoms. As with the diagnosis, these symptoms are factors in determining etiology of any back condition, but additional information and analysis is required that goes beyond mere observation, and requires medical training and knowledge. Accordingly, the Board finds that the statements by the Veteran that allege the Veteran's low back disability is secondary to the cervical disability are not competent.  

The Board has considered the Veteran's statements submitted in support of his claim and notes that the Veteran is competent to comment on the fatigue and pain in his lower back.  However, the Board finds the September 2011 VA examination and the service treatment records to be the most probative evidence as to the nexus element of service connection.  See Madden v. Gober, 125 F.3d 1477, 1481 (fed. Cir. 1997).  Regarding the VA examination, the examiner gathered a detailed history from the Veteran, reviewed the claims file, provided diagnostic tests, and based his findings on the results of these tests.  He also provided a detailed rationale for each opinion rendered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Consequently, the Veteran's claim must be denied on a direct and secondary theory of entitlement to service connection as the competent and probative evidence of record fails to establish that his lumbar spine disability is related either to service or to his service-connected cervical spine disability.  

Also, the evidence of record does not show that arthritis of the Veteran's lower back manifested to a compensable degree within one year of separation from active service.  The Veteran has not asserted that his lumbar spine disability manifested in service or a year thereafter, and the Veteran separated from active service in March 1971, and the first documentation of a lower back disability of his back is from December 2002. As this time difference clearly exceeds one year, the Veteran's claim must be denied on a presumed theory of entitlement to service connection.  38 C.F.R. §§ 3.307, 3.309 (2014).

The preponderance of the evidence is against the claim of entitlement to service connection for a lower back disability, and the Veteran's appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a lower back disability, to include as secondary to a service-connected cervical spine disability, is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


